MASTER CONSULTING SERVICES AGREEMENT

Between:

Upstream Biosciences Inc

 

Suite 305 - 1338 West Broadway,

 

Vancouver, B.C. V6H 1H2

And:

Kinexus Bioinformatics Corporation

 

Suite 402, 6190 Agronomy Road

 

Vancouver, B.C.

 

Canada V6T I Z3

R E C I T A L S

WHEREAS the Upstream Biosciences Inc. ("UPSTREAM") is a systems biology software
and consulting service company engaged in supporting the sophisticated querying,
visualization and analysis of data for gene expressions, protein levels,
post-translational modifications and translocations, and metabolic and
regulatory networks;

WHEREAS Kinexus Bioinformatics Corporation ("KINEXUS") is a
proteomics/bioinformatics company employing proprietary Kinetworks™ and Kinex™
Technology to track the expression and phosphorylation state of signal
transduction proteins, compile databases of this knowledge identified by the
tradename Kinformatics™ and interpret this data to map cell signalling networks
for the identification of disease markers and drug targets.

THEREFORE, in consideration of the premises and covenants and agreements
contained herein, and other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, UPSTREAM and KINEXUS agree as
follows:

1.

Definitions.

 

a)

Semantic Agents. Semantic Agents are the fundamental software components or
units and therefore the fundamental unit of intellectual property of UPSTREAM.
Semantic Agents are active software based proxies of things in the real world
that can communicate with other Semantic Agents within UPSTREAM servers creating
the effect of intelligent dynamic software. UPSTREAM applications are generally
assembled not by developing "source code" but by creating or assembling Semantic
Agents using visual software tools.

 

b)

Affiliate. Affiliate means any corporation or other entity that directly or
indirectly controls, is controlled by or is under common control with a party to
this Agreement. A corporation or other entity shall be regarded as in control of
another corporation or entity if it owns or directly or indirectly controls more
than fifty percent (50%) of the outstanding voting stock or other ownership
interest of the other corporation or entity.

 

c)

Effective Date. Effective Date means the date of the last signature on this
Agreement.

 

 


--------------------------------------------------------------------------------



 

- 2 -

 

 

 

d)

Kinetworks™ and Kinex™ Technology. Kinetworks™ and Kinex™ Technology means all
inventions, discoveries, technology, improvements, know-how, trade secrets,
technical information, data, or other information, relating to:

 

(i)

KINEXUS Patents; and

 

(ii)

the proprietary methods that are used by KINEXUS to analyze and detect the
presence, expression, and phosphorylation state of cell signalling proteins
(including but not limited to protein kinases, protein kinase substrates, cell
signalling markers, and phosphoproteins) to map cell signalling networks;

heretofore or hereafter discovered, conceived, made, developed and/or reduced to
practice solely or jointly by employees or others acting on behalf of KINEXUS or
its Affiliates, or owned in whole or in part by or licensed to KINEXUS or its
Affiliates.

 

(e)

Kinformatics™ Databases. Kinformatics™ Databases means KINEXUS' proprietary
databases including but not limited to maps of cell signalling protein
relationships, cell signalling proteins, antibodies and peptide antibody
mimetics to cell signalling proteins and all intellectual property, know-how,
data, and other information relating thereto or derived from the databases.

 

f)

Third Party. Third Party means any entity other than KINEXUS',
KINEXUS'Affiliates, UPSTREAM, and UPSTREAM's Affiliates.

 

g)

Services. Services means the services described in the attached Statement of
Work.

 

h)

Work Product. Work Product means all work product generated or created by
UPSTREAM or UPSTREAM's Personnel in connection with the performance of the
Services, and includes the Semantic Agents.

 

i)

Specifications. Specifications means the specifications described in the
attached Statement of Work.

 

j)

Key Individuals. Key Individuals means Joel Bellenson and Kyle Recsky.

 

k)

UPSTREAM's Personnel. UPSTREAM's Personnel means the Key Individuals and
UPSTREAM's employees, agents, contractors and other representatives.

 

1)

Confidential Information. Confidential Information means all data, information
or material relating to KINEXUS's business or assets, including without
limitation, computer programs, know-how, intellectual property, trade secrets,
and supplier, client and prospective client lists, the Kinetworks™ and Kinex™
Technology and all contents of the Kinformatics™ Databases, excluding
information which UPSTREAM proves:

 

 


--------------------------------------------------------------------------------



 

- 3 -

 

 

 

i)

was generally available to the public before its disclosure to UPSTREAM or
became generally available to the public after its disclosure to UPSTREAM
provided that such information or data did not become generally available to the
public by means of an unauthorized act or omission of UPSTREAM;

 

ii)

was already in the possession of UPSTREAM before its disclosure under this
Agreement, provided that such information or data was not obtained directly or
indirectly from KINEXUS under an obligation of confidentiality;

 

iii)

was disclosed to UPSTREAM, whether before or after its disclosure under this
Agreement, by a Third Party, provided that such information or data was not
obtained directly or indirectly from KINEXUS under an obligation of
confidentiality; or

 

iv)

was independently developed or discovered by UPSTREAM without any use of
Confidential Information of KINEXUS.

2.

Engagement. KINEXUS engages UPSTREAM to perform the Services in accordance with
the Specifications. UPSTREAM will provide those services at the locations as
mutually agreed between the parties.

3.

Key Individuals. Unless KINEXUS agrees otherwise in writing, UPSTREAM will only
provide the Services through the Key Individuals. If KFNEXUS agrees in writing
that the Services may be provided through any other person, then that person
will automatically be considered a "Key Individual" for the purposes of this
Agreement.

4.

Compensation; Payment. KINEXUS will pay UPSTREAM for the services rendered by
Upstream Biosciences Inc in accordance with the Statement of Work. KINEXUS will
pay for reasonable travel and lodging expenses incurred by UPSTREAM to perform
the services contemplated in this Agreement, as pre-approved by the client.
UPSTREAM will regularly invoice KINEXUS for amounts payable pursuant to this
Agreement and in accordance with the Statement of Work.

5.

Employees. The parties agree that neither party will solicit the employment of
or hire any employee of the other party during the term of this Agreement and
for two years following termination of this Agreement unless otherwise agreed in
writing by both parties. In the event that either party should file for
bankruptcy or liquidation, then this restriction on soliciting and hiring any
employee shall be lifted.

6.

Representations, Warranties and Covenants. UPSTREAM represents and warrants to
and covenants with KINEXUS that: (a) UPSTREAM and UPSTREAM's Personnel have
(and, during the term of this Agreement, will always have) the necessary skills
and experience to perform the Services in accordance with the Specifications,
(b) UPSTREAM and UPSTREAM's Personnel will perform their tasks under this
Agreement in a professional manner and will comply with the applicable rules and
policies of KINEXUS while on KINEXUS's premises, (c) the Work Product will
conform with the

 


--------------------------------------------------------------------------------



 

- 4 -

 

 

Specifications upon delivery and for one year thereafter, (d) the Work Product
will operate without significant errors which materially impair the Work Product
(or any other software or hardware) upon delivery and for one year thereafter
(however, UPSTREAM will not be responsible for any errors caused by any
enhancements made to the Work Product by any third party other than UPSTREAM or
UPSTREAM's Personnel, or any accident, neglect misuse or similar causes other
than the ordinary use of the Work Product), (e) UPSTREAM has the right and
authority to deliver and licence the Work Product to KINEXUS on the terms and
conditions of this Agreement, and (f) the Work Product (and all parts thereof)
and the use thereof by KINEXUS and KINEXUS's customers will not infringe any
rights or interests (including intellectual property rights) of any third party.
UPSTREAM will have materially breached this Agreement if any of these
representations and warranties is ever materially untrue.

7.

Limitation of Liability. IN NO EVENT SHALL UPSTREAM BE LIABLE FOR INCIDENTAL OR
CONSEQUENTIAL DAMAGES.

8.

Obligations of KINEXUS. KINEXUS acknowledges that UPSTREAM ability to perform
the Services is dependent upon KINEXUS full and timely co-operation with
UPSTREAM as well as the accuracy and completeness of any information and data
KINEXUS provides to UPSTREAM. Therefore, to the extent that KINEXUS asks
UPSTREAM to provide any of the Services at KINEXUS's offices, KINEXUS shall
provide UPSTREAM with access to, and use of, all information, data,
documentation, computer time, facilities, working space and office services
reasonably necessary for UPSTREAM to provide the Services.

9.

Representatives. Each party will and appoint a representative who shall provide
professional and prompt liaison with the other party. The initial
representatives are Joel Bellenson and Kyle Recsky for UPSTREAM and Dr. Steven
Pelech for KINEXUS. Substitutions may be made only in writing and are subject to
approval by both parties acting reasonably.

10.

Independent Contractor. UPSTREAM will perform its services under this Agreement
as an independent contractor. KINEXUS acknowledges that it will have no right to
control the manner, means, or method by which UPSTREAM performs its services
pursuant to this Agreement. KINEXUS will be entitled only to direct UPSTREAM
with respect to the elements of the services to be performed by UPSTREAM and the
results to be derived by KINEXUS, to inform UPSTREAM as to where and when such
services shall be performed, and to review and assess the performance of such
services by UPSTREAM for the limited purposes of assuring that such services
have been performed and confirming that such results are satisfactory. KINEXUS
may also enforce KINEXUS's rules and policies while any UPSTREAM Personnel are
on KINEXUS's premises.

11.

Changes in Obligations: Either party may request variations to any part of this
Agreement and the obligations contained herein. All such requests must be made
in writing. Until such time as any variation is formally agreed in writing and
signed by an

 


--------------------------------------------------------------------------------



 

- 5 -

 

 

authorized representative of each party, UPSTREAM shall continue to perform and
to be paid as if such variation had not been requested or recommended.

12.

Term. This Agreement shall commence upon the Effective Date and shall continue
until terminated by either party as follows: (a) for cause, if the other party
is in material default of any obligation in this Agreement and has not cured
that default within 30 days after receiving notice thereof from the other party;
or (b) upon the bankruptcy or insolvency of the other party or upon the other
party making an assignment for the benefit of creditors or appointing a receiver
or trustee-in-bankruptcy.

13.

Confidentiality. During the term of this Agreement and indefinitely thereafter,
UPSTREAM: (a) will use its best efforts to protect the Confidential Information
from disclosure to any third party, (b) will not disclose the Confidential
Information to any third-party without KINEXUS's prior written consent, and (c)
will only use the Confidential Information for the purpose of providing the
Services. The Contractor will cause the Contractor's Personnel to comply with
each of the obligations in this section. KINEXUS acknowledges that UPSTREAM may
use and disclose the programming knowledge and techniques learned while creating
the Work Product for other purposes, including in connection with performing
similar work for other clients.

14.

Ownership.

 

a)

The Work Product will be owned by UPSTREAM, but Kinexus will be provided with a
copy of the source code in Escrow and any other materials necessary to run,
maintain and modify the software in the future for its use by Kinexus.

 

b)

UPSTREAM and KINEXUS agree that the subject matter of the services to be
provided by UPSTREAM pursuant to this Agreement may consist of making some
modifications to UPSTREAM software. Modifications to Upstream interface code and
all modifications thereto by UPSTREAM shall be the exclusive property of
UPSTREAM. KINEXUS shall have the right to use UPSTREAM Modifications as part of
the Software Products licensed to KINEXUS pursuant to the Agreement between
KINEXUS and UPSTREAM.

 

c)

The Work Product developed by UPSTREAM shall remain the exclusive property of
UPSTREAM.

 

d)

Kinformatics™ Data which KINEXUS provides will continue to be the property of
KINEXUS.

 

e)

Data which UPSTREAM provides from its curation and integration efforts will be
the property of UPSTREAM.

 

f)

KINEXUS shall own and have rights to all inventions, discoveries, improvements,
know-how, technical information, data or other technology discovered, conceived,
made, developed and/or reduced to practice that is related to the use of data
from its Kinetworks™ and Kinex™ proteomics services in combination with the
contracted UPSTREAM services. However, KINEXUS

 


--------------------------------------------------------------------------------



 

- 6 -

 

 

makes no claim on any of UPSTREAM's software in the event it modifies its
software to accommodate the KINEXUS data. Further, KINEXUS makes no claim on any
discoveries that UPSTREAM may make in the course of utilizing the Kinetworks or
Kinex data for its internal discovery efforts.

15.

Licence. UPSTREAM grants KINEXUS a perpetual, irrevocable, fully paid-up
royalty-free licence to use, execute, reproduce, display, perform, copy, modify,
translate and otherwise exploit the Work Product and to sublicence others to do
any or all of the foregoing.

16.

Indemnity by KINEXUS. KINEXUS acknowledges that UPSTREAM has no knowledge of, or
control over, use of the Software by KINEXUS. KINEXUS agrees to defend,
indemnify and hold UPSTREAM and UPSTREAM's directors, officers, employees and
other representatives harmless with respect to any suit, claim or proceeding
brought against KINEXUS alleging that use by, or under authority of, KINEXUS of
the Semantic Agents and Software caused personal injury, property damage, or
economic loss, provided that such injury, damage or loss was not caused in whole
or in part by: (a) a breach of this Agreement by UPSTREAM, (b) any act or
omission by UPSTREAM or any of UPSTREAM's Personnel, or (c) the breach,
untruthfulness or inaccuracy of any of UPSTREAM's representations and warranties
(including but not limited to any violation of any third party's intellectual
property rights).

17.

Indemnity by UPSTREAM. UPSTREAM will indemnify and save harmless KINEXUS and
KINEXUS's directors, officers, employees and other representatives from and
against all damages, liabilities, costs and expenses (including legal fees and
costs) claimed against or incurred by KINEXUS or KINEXUS's directors, officers,
employees or representatives in connection with any claims by a third party or
by any of UPSTREAM's Personnel arising from: (a) a breach of this Agreement by
the UPSTREAM, (b) any act or omission by UPSTREAM or any of UPSTREAM's
Personnel, and (c) the breach, untruthfulness or inaccuracy of any of UPSTREAM's
representations and warranties (including but not limited to the violation of
any third party's intellectual property rights).

18.

Notices. Any consent, notice or report required or permitted to be given under
this Agreement by one of the notification parties hereto to the other will be
sufficient if in writing and personally delivered, or sent by first-class or
overnight mail to the address set forth on the last page of this Agreement or by
email or by facsimile (and promptly confirmed by telephone, personal delivery or
courier). Either party may, by notice in writing to the other party, change the
address and other contact information to which notices to that party are to be
given.

19.

Binding Effect. This Agreement shall be binding upon the parties, their
respective heirs, personal representatives, successors and assigns. This
Agreement may not be assigned by either party without the prior written consent
of the other party, such consent will not be unreasonably withheld.
Notwithstanding the foregoing, KINEXUS may, without such consent, assign its
rights and obligations under this Agreement (a) to any Affiliate or (b)

 


--------------------------------------------------------------------------------



 

- 7 -

 

 

to a Third Party in connection with a merger, consolidation or sale of such
portion of its assets that includes rights under this Agreement provided,
however, that KINEXUS' rights and obligations under this Agreement shall be
assumed by its successor in interest in any such transaction. In the event of
such a transaction with Third Party, notwithstanding the other provisions of
this Agreement, the intellectual property rights of such Third Party shall not
be subject to the licenses granted by Kinexus under this Agreement. Any
permitted assignee shall assume all obligations of its assignor under this
Agreement. The waiver by either party hereto of any right hereunder or the
failure to perform or of a breach by the other party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by said
other party whether of a similar nature or otherwise.

20.

Governing Law. This Agreement shall be governed by, construed, and interpreted
in accordance with, the laws of the province of British Columbia and the laws of
Canada, without reference to conflict of laws principles.

21.

Dispute Resolution.

 

a)

The parties hereby agree that they will attempt in good faith to resolve any
controversy or claim arising out of or relating to this Agreement promptly by
negotiations. If a controversy or claim should arise hereunder, the matter shall
be referred to an individual designated by the Chief Executive Officer (or the
equivalent position) of KINEXUS and an individual designated by the Chief
Executive Officer (or the equivalent position) of UPSTREAM. If the matter has
not been resolved within thirty (30) business days of the first meeting of the
Representatives of the parties (which period may be extended by mutual
agreement) concerning such matter, subject to rights to injunctive relief and
specific performance, and unless otherwise specifically provided for herein, any
controversy or claim arising out of or relating to this Agreement, or the breach
thereof, will be settled as set forth in Section 21(b).

 

b)

All disputes arising in connection with this Agreement that are not resolved
pursuant to Section 21 (a) above shall be finally settled in Vancouver, British
Columbia, by a single arbitrator appointed pursuant to the provisions of the
Commercial Arbitration Act (British Columbia). Notwithstanding the above, either
party has the right to bring an action in a court of competent jurisdiction
against the other party for (i) any breach of such other party's duties of
confidentiality pursuant to Section 13 of this Agreement; (ii) any infringement
of its proprietary rights by the other party; and (iii) for interim protection
such as, by way of example, an interim injunction. Judgment upon the
arbitrator's award may be entered in any court of competent jurisdiction. The
award of the arbitrator may include compensatory damages against either party,
but under no circumstances will the arbitrator be authorized to, nor shall
he/she, award punitive, consequential or incidental damages against either
party. The parties agree not to institute any litigation or proceedings against
each other in connection with this Agreement except as provided in this Section
21.

 

 


--------------------------------------------------------------------------------



 

- 8 -

 

 

22.

Captions. The captions in this Agreement are for the convenience of the parties
and shall not affect the interpretation of this Agreement.

23.

Attorney Fees. In the event that suit or action is instituted to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
recover its attorney fees, including those incurred on appeal and in bankruptcy
court proceedings, as determined by the court.

24.

Severability. Each party hereby agrees that it does not intend to violate any
public policy, statutory or common laws, rules, regulations, treaty or decision
of any government agency or executive body thereof of any country or community
or association of countries. Should one or more provisions of this Agreement be
or become invalid, the parties hereto shall substitute, by mutual consent, valid
provisions for such invalid provisions which valid provisions in their economic
effect are sufficiently similar to the invalid provisions that it can be
reasonably assumed that the parties would have entered into this Agreement with
such valid provisions. In case such valid provisions cannot be agreed upon, the
invalidity of one or several provisions of this Agreement shall not affect the
validity of this Agreement as a whole, unless the invalid provisions are of such
essential importance to this Agreement that it is to be reasonably assumed that
the parties would not have entered into this Agreement without the invalid
provisions.

25.

Publicity. Except as required by law, the terms of this Agreement shall be
treated as Confidential Information and shall not be disclosed to anyone (except
for the parties' respective directors, officers, employees, consultants, agents
and attorneys assisting in the review and negotiation of this Agreement and/or
who have a need to know the terms of this Agreement) without the written consent
of the other party, such consent which will not be unreasonably withheld.
Notwithstanding the foregoing, either party may without such consent, publicly
announce the execution of this Agreement with the other party; and (b) if either
party desires to release any other announcement relating to this Agreement, it
shall first allow the other party to approve in writing such proposed
announcement; and if the other party from which approval is sought does not
respond within the five (5) business days of the delivery of a written request
for such approval, such approval and consent shall be deemed to have been given
by that other party at the end of that five (5) day period.

26.

Force Majeure. Neither party shall be held liable or responsible to the other
party nor be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any obligation under this Agreement
when such failure or delay is caused by or results from causes beyond the
reasonable control of the affected party, including but not limited to fire,
floods, embargoes, war, acts of war (whether war is declared or not),
insurrections, riots, civil commotions, strikes, lockouts or other labor or
supply disturbances, acts of God or acts, omissions or delays in acting by any
governmental authority or the other party; provided, however, that the party so
affected shall use reasonable commercial efforts to avoid or remove such causes
of nonperformance, and shall continue performance hereunder with reasonable
dispatch whenever such causes are removed. Either party shall provide the other
party with prompt written notice of any delay or failure to perform that occurs
by reason of force

 


--------------------------------------------------------------------------------



 

- 9 -

 

 

majeure. The parties shall mutually seek a resolution of the delay or the
failure to perform as noted above.

27.

Entire Agreement. The Appendices to this Agreement, together with all terms and
conditions contained within this Agreement constitute the entire agreement
between the parties, supersedes all prior agreements between the parties with
respect to such subject matter. This Agreement may be amended, or any term
hereof modified, only by a written instrument duly executed by both parties
hereto.

28.

Fax Delivery. This Agreement may be executed by the parties and transmitted by
facsimile and if so executed and transmitted this Agreement will be for all
purposes as effective as if the parties had delivered an executed original
Agreement.

The parties agree to the above.

Upstream Biosciences Inc.

Kinexus Bioinformatics Corporation

Attn: Mr. Joel Bellenson

Attn: Dr. Steven Pelech

Suite 305 - 1338 W Broadway

Suite 402 - 6190 Agronomy Road

Vancouver, B.C.

Vancouver, B.C.

Canada. V6H 1H2

Canada. V6T 1Z3

Facsimile:

Facsimile: 604-822-9964

E-mail: jbellenson@biocad.com

E-mail: spelech@kinexus.ca

By:

/s/ signed Joel Bellenson

 

By:

/s/ signed Steven Pelech

 

Name: Joel Bellenson

Name: Steven Pelech

Title: CEO

Title: President & CEO

Date:

August 6, 2004

 

Date:

August 6, 2004

 

 

 

 


--------------------------------------------------------------------------------



 

- 10 -

 

 

MASTER CONSULTING SERVICES AGREEMENT

Upstream Biosciences Inc.

Solution for KINEXUS

STATEMENT OF WORK

This Statement of Work relates to and incorporates the terms and conditions of
the Master Consulting Services Agreement between the parties, dated August 6,
2004. Terms and Conditions of this Statement of Work will prevail over
conflicting terms and conditions of the Master Consulting Services Agreement.
All terms not defined below will have the meanings ascribed to them in the
Master Consulting Services Agreement.

This Statement of Work is detailed as follows:

SERVICES

For the purposes of this agreement, "Services" is defined as the development of
the KINET application including but not limited to the elements detailed in the
attached specifications.

TERMS & PAYMENT

Compensation shall be calculated as follows:

1.

In exchange for provision of the Services as outlined in this Statement of Work,
UPSTREAM shall be paid at the commencement of the project $6,000 up front and
$10,500 per completion of each following four project milestones within 6 months
provided that at least 30 days transpires between each milestone payment:

 

•

Milestone 1 - UPSTREAM will complete an evaluation of KINEXUS' existing files
and reports and software, and establish the final nature of the outputs using
the custom UPSTREAM software solution. UPSTREAM will provide this information
within a written report to KINEXUS for its approval.

 

•

Milestone 2 - To its satisfaction, KINEXUS must be able to query its Kinetworks™
database with UPSTREAM software in-house with key words to create tables that
summarize results from multiple Kinetworks™ analyses.

 

•

Milestone 3 - To its satisfaction, KINEXUS must be able to query its Kinetworks™
database with UPSTREAM software with an Intranet Browser in html format
internally with key words to create tables that summarize results from multiple
Kinetworks™ analyses.

 

•

Milestone 4 - To its satisfaction, KINEXUS must able to query its Kinetworks
database with Upstream software over the public Internet with key words to
create tables that summarize results from multiple Kinetworks™ analyses. The
software

 


--------------------------------------------------------------------------------



 

- 11 -

 

 

will also permit the registration of subscribers to the site and collection of
payment by credit card.

2.

In addition to the Fees for the services provided, the actual amount for all
reasonable out of pocket expenses incurred by UPSTREAM /Visual
Knowledge™Software Inc. in relation to the provision of the services will be
reimbursed by KINEXUS provided prior approval for such an expense was obtained
from KINEXUS. Original detailed receipts are required.

To the extent practical and mutually agreed, UPSTREAM /Visual Knowledge™Software
Inc. will use best efforts to incur such expenses with suppliers as directed by
KINEXUS (e.g. charges to account of preferred vendor for courier services,
etc.).

3.

All charges by UPSTREAM /Visual Knowledge™Software Inc. to KINEXUS shall be
subject to applicable federal and provincial taxes as required.

PAYMENT shall be upon receipt of an invoice within 15 (fifteen) days.

 

 


--------------------------------------------------------------------------------



 

- 12 -

 

 

SPECIFICATIONS

                                                                         
                                                                           

Planned Scope

Upstream expects to provide greater depth of characterizing pathways in terms of
quantitative activation of specific phosphorylation sites and expression levels
of phosphoproteins in general. Such a representation will facilitate performing
simulations of cellular processes in defined cell and tissue systems.

Currently, the UPSTREAM system involving its collaborative pathway development
environment is delivered primarily as a client-server application. Upstream will
convert over the bulk of its functionality to be web deliverable as part of this
collaboration.

UPSTREAM will further augment the capability for scientists to add their
commentary to the various interactions and molecules implicated in the
experiments to facilitate the creation of a community for scientists who
specialize in signaling pathway analysis.

As UPSTREAM tests market this with prospective customers they expect to learn of
many more features that can be added.

KINEXUS expects to continue to improve its proteomics technologies and sales and
marketing efforts to rapidly expand its databases of signal transduction protein
expression and phosphorylation. KINEXUS wishes to make these databases
accessible through the Internet and easily searchable on-line to create custom
tables and charts. KINEXUS will partly host and offer access to such a database
through its website.

Summary of Deliverables:

Project 1 - Protein Interaction Networks (PIN) Atlas

KINEXUS will provide to UPSTREAM Excel spreadsheets of normalized, quantitative
data concerning the expression and phosphorylation levels of defined target
signal transduction proteins. It is anticipated that this data will be used to
define signal transduction pathway maps for specific experimental models
systems, including tissues and cell lines from humans, rats, mice and other
species This atlas of pathway maps will utilize the software currently under
development at UPSTREAM. It will be Internet accessible from the UPSTREAM
website. The software developed for this project will remain the exclusive
property of UPSTREAM. It is anticipated that UPSTREAM will continue to offer
steady improvements in the provision of this service, including the user
interface and other features, and it will bear the costs of hosting the website.
Likewise, KINEXUS will continually add new data from the offer of its proteomics
services. The data provided by KINEXUS will remain the exclusive property of
KINEXUS. The revenues generated by subscription to the atlas of pathway maps
will be shared 50:50 between the companies as described below. KINEXUS will not
provide any financial compensation to UPSTREAM for the development of the
software needed for this specific project. Both companies will equally support
the costs for marketing this service.

 

 


--------------------------------------------------------------------------------



 

- 13 -

 

 

Project 2 - KINET Signal Transduction Database

UPSTREAM will develop custom software to permit the query by the KINEXUS staff
and clients of the KINEXUS databases for the creation of tables and charts on
line in real time over the Internet. The software created by UPSTREAM for this
purpose will be owned by UPSTREAM for commercial purposes, but UPSTREAM grants
KINEXUS a licence to use it as described in the Agreement.

In consideration of UPSTREAM's custom software development, KINEXUS will pay the
fees described above provided that the pre-agreed upon project milestones are
completed. At the conclusion of 6 months, KINEXUS will be able to operate this
software from its servers independently of UPSTREAM, although it is anticipated
that further improvements in the functionality of this software may be
contracted to UPSTREAM. Should KINEXUS provide an Internet subscription service
to its databases, the revenues from this service would be fully retained by
KINEXUS. KINEXUS will endeavor to make this service distinct from the PIN Atlas
and not to undermine the commercial value of the PIN Atlas.

Specifics of Deliverables:

Project 1 - Protein Interaction Networks (PIN) Atlas

KINEXUS will:

•

Provide to Upstream Excel spreadsheets of normalized, quantitative data from its
Kinetworks™ analysis concerning the expression and phosphorylation levels of
known signal transduction proteins and their subcellular distributions as
available in at least 120 defined cell lines and tissues from humans, monkeys,
mice and rats. These data will correspond to normalized values in counts per
minute (cpm) of the intensity of immunoblot bands of specific signal
transduction proteins as detected by Enhanced Chemoluminescence (ECL) with
pan-specific and phospho-site-specific antibodies and a BioRad FluorS-Max
Imager. These signal transduction proteins will include protein kinases, protein
phosphatases and their phosphoprotein substrates as well as other cell cycle,
stress and apoptosis proteins. KINEXUS will deliver to UPSTREAM the expression
levels and phospho-states of the signaling proteins for at least 30 cells or
tissues per month for four months at the commencement of this Agreement. KINEXUS
will endeavor to provide UPSTREAM access to the data of the expressions and
phosphorylations of all of the known proteins identified in its non-confidential
Kinetworks reports.

•

KINEXUS will share 50% of the marketing costs associated with promotion of the
PIN Atlas with UPSTREAM in mutually agreed printed materials and their
distribution;

•

KINEXUS will endeavor to continue to update UPSTREAM with an expanded list of
cell signalling proteins on a quarterly basis following commercial introduction
of the PIN Atlas on-line. The data provided by KINEXUS will remain the exclusive
property of KINEXUS, but will be available to UPSTREAM so long as it provides
the PIN Atlas as a commercial service.

 

 


--------------------------------------------------------------------------------



 

- 14 -

 

 

•

KINEXUS will permit free access to UPSTREAM of the KINEXUS data in the PIN Atlas
for its internal use.

UPSTREAM will:

•

Develop software to permit the visualization of putative signaling pathways that
provide Kinetworks™ data with respect to the relative expression and
phosphorylation levels and subcellular distributions of proteins;

•

Develop an Internet user interface and the creation and hosting of a website to
offer the PIN Atlas to clients by subscription;

•

Share 50% of the marketing costs associated with promotion of the PIN Atlas with
KINEXUS in mutually agreed printed materials and their distribution;

•

Continue to upgrade the PIN Atlas software and Internet service after its
commercial launch; and

•

Collect payments from clients to the PIN Atlas and pay KINEXUS 50% of the
revenues from subscription within 30 (thirty days) at the end of each quarter.
UPSTREAM will report revenues regulary and accurately, and shall retain these
accounts and records for at least five years after the date upon which they were
made and shall permit any duly authorized representative of KINEXUS to inspect
such accounts and records during normal business hours of UPSTREAM at the
expense of KINEXUS. UPSTREAM shall furnish such reasonable evidence as such
representative will deem necessary to verify the accounts and records and will
permit such representative to make copies of or extracts from such accounts and
records at the expense of KINEXUS. If an inspection of the UPSTREAM records by
KINEXUS shows an underreporting or underpayment by UPSTREAM of any amount to
KINEXUS, in excess of 5% for any 12 month period, then UPSTREAM shall reimburse
KINEXUS for the cost of the inspection as well as pay to KINEXUS any amount
found due (including any late payment charges or interest) within 30 days of
notice by KINEXUS to UPSTREAM.

•

Provide free access to the PIN Atlas to KINEXUS for internal use.

Project 2 - KINET Signal Transduction Relational Database

UPSTREAM will:

•

Develop custom software to permit the query by the KINEXUS staff and clients of
the KINEXUS databases for the creation of tables and charts on line over the
Internet. KINEXUS will be able to continually add new data to its existing
databases after completion of the project by UPSTREAM to increase its
functionality.

•

Offer further improvements in the custom software as needed at a price that is
mutually agreeable to KINEXUS and UPSTREAM.

KINEXUS will:

 

 


--------------------------------------------------------------------------------



 

- 15 -

 

 

•

Provide to UPSTREAM Excel spreadsheets of normalized, quantitative data from its
Kinetworks™ analysis concerning the expression and phosphorylation levels of
known and unknown proteins in cell lines and tissues from at least 120 different
model systems. This will involve the dedication of one FTE employee from KINEXUS
to preparing the data tables in an Excel format that can be used by UPSTREAM
software.

•

Provide graphic materials and advice concerning the look and feel of the user
interface with the KINET website.

Both companies will promote each other's Internet web sites with direct links.

 

 

 

 

 